Title: From Thomas Jefferson to Steuben, 1 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Dec. 1. 1780.

I this moment received your letter, and have extended Mr. Elliot’s powers to the procuring subsistence for the marching troops.
You will perceive by the inclosed resolution of assembly (which was put into my hands about two o’clock to-day) that they doubt whether the time, for which Genl. Lawson’s corps is enlisted, will not be so nearly expired before they reach the scene of action as, under our present circumstances, to render the sending them on ineligible on the whole. The confidence they deservedly repose in you, authorises me to ask the favor of your judgment on this subject, which I know will be formed on a general view as well of the urgency of the present call for reinforcements to the Southward, as of the necessity of oeconomising our resources to a certain degree, even under the most urgent calls. If the corps can be engaged to serve through the campaign as mentioned in the resolution, I suppose there can be no doubt but their services will be valuable. I presume therefore you will think it expedient to ask the favor of Genl. Lawson to make this experiment first: should he fail in engaging  them, an exact return I suppose will be thought necessary of the numbers, and times they have to serve: and, on view of this the ultimate judgment will be formed. As the present resolution of assembly was unexpected to me, and my reflections had hitherto run only in the channel of fostering the spirit on which this corps was raised, and hastening succours to our Southern brethren, I own I am not prepared to give an opinion on the point and shall be very happy to be instructed by yours. Should your purposes at Petersburg be so far executed as that this should find you preparing to return to this place, I shall be so much the more pleased as the intercommunication of sentiment will be thereby facilitated.
I have the honor to be with the most perfect respect Sir Your most obedient & most humble servt.,

Th: Jefferson

